fij irs department of the treasury internal_revenue_service p o box cincinnati oh numbe release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_50l c ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_61 c of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev -2014 catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under ir c sec_501 c - no protest letter rev -2014 catalog number 7632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division legend b name c name d organization f state g organization h date j suite name k suite name l organization q website g percent h percent j percent k dollars number m dollars number n dollars number p dollars number q dollars number r dollars number s dollars number t dollars number u dollars number v dollars number w dollars number x dollars number y dollars number z dollars number date date employer number contact person number contact telephone number contact fax number uil letter rev catalog number 47630w dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't quality for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the operational_test for exemption under sec_501 of the internal_revenue_code no for the reasons stated below facts you were incorporated on h in the state off the third article in your initial articles of incorporation states you were formed to offer services products related to the care of pets you later amended your articles of incorporation to state that you were formed for charitable religious educational and scientific purposes you are a successor to a for-profit entity d b and c husband and wife were each shareholders in d c is now your president and you will compensate both b and c your remaining board members are either related to b and c or employed by companies owned by b and c no assets or liabilities were transferred to you from the for-profit however you lease property that was previously used by d the property is leased at approximately market rental rate from l a single-member llc owned by c c signed a waiver of salary agreement stating that she waives the right to receive a salary of k dollars per year however per the agreement if c should for any reason leave her capacity as your president and director she will be paid the full amount of her annual salary for the full years of her original term of office the predecessor for-profit organization d was engaged in the boarding and veterinary care of dogs and cats all activities of the predecessor organization have been transferred to you you became a nonprofit organization so that you can accept tax-deductible contributions which will give you the opportunity to provide education promote animal population control and lessen animal cruelty you plan to provide public awareness on the need for spaying and neutering animals free or reduced boarding and veterinary care for stray and rescued animals and financial support for other like-minded organizations your activities will be advertised through your website social media radio and newspaper advertising and personal contacts with other organizations and customers your activities will mainly be funded through net receipts from boarding grooming and veterinary care of dogs and cats your website q provides the following information about the services that you offer boarding and daycare your facility includes background music television central heat and air conditioning video surveillance and proper staff to guest ratio you also have j penthouse suites large suites with plenty of sunlight heated floors and a tv and dvd player for dogs and k suites for cats grooming services that include cuts nail trim ear cleaning and bathing fitness and spa treatments for pets that include a heated spa treadmill and other fitness equipment for aerobic conditioning as well as strength and balance coordination training pet massage is also offered for relaxation training puppy and adult classes are offered veterinary hospital your veterinary services are currently unavailable but you will restart the following services as soon as you can complete range of medical surgical care dentistry spay and neuter vaccinations wellness programs and diet and nutrition your veterinary hospital has a fully stocked pharmacy recovery and hospitalization rooms computerized lab equipment and a digital x-ray party hall individuals can host their pet's special occasion at your party hall you will arrange for a cake and decorate the hall you charge the following fees for your services daycare o u dollars for a full_day of daycare 7a m -7p m or n dollars per hour per dog o x dollars for a day daycare package for the first dog and w dollars for additional dogs boarding o t dollars - v dollars per night for dog boarding depending on the size of the room and the number of dogs o r dollars per night for a cat condo o z dollars per month for a monthly boarding package for dogs and y dollars per month for cats party room o first hours free o p dollars per hour after the first hours pool deck o s dollars an hour for up to dogs dog park o m dollars per hour per dog fees for the services listed above are based on those of existing boarding facilities in your area however your boarding charge for rescue animals is q dollars per day you plan to board those animals for free once you have hired a veterinarian and can solicit donations you average around animals per day with of those being rescue animals all of your employees receive g off of services friends and family receive h off of services and employees of g a for-profit organization owned by b and c receive j off of services law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_502 of the code provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations exempt under sec_501 sec_1 c -l a l ofthe income_tax regulations provides that an organization that fails either the organizational_test or the operational_test is not exempt under sec_501 of the code sec_1 c -l c l of the income_tax regulations provides that an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 c it is not so operated if more than an insubstantial part of its activities do not further those purposes sec_1 c -l c ofthe income_tax regulations provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals sec_1 c -l d l i g of the income_tax regulations provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for the prevention of cruelty to children or animals sec_1_501_c_3_-1 ofthe income_tax regulations states that to be charitable an organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_513-1 ofthe income_tax regulations provides that a trade_or_business includes any activity which is carried on for the production_of_income from the performance of services revrul_73_127 1973_1_cb_221 states a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to the unemployed does not qualify for exemption from income_tax revrul_73_587 1973-2c b states that the income derived by an exempt_organization organized and operated for the prevention of cruelty to animals from providing pet boarding and grooming service for the general_public is income from unrelated_trade_or_business under sec_513 of the code in revrul_74_194 1974_1_cb_129 a nonprofit organization formed to prevent the overbreeding of cats and dogs by providing funds to pet owners who wish to have their pets spayed or neutered but cannot afford the cost of such operations qualifies for exemption under sec_501 c of the code in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in living faith inc v commissioner t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied on to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses food stores and restaurants the prices set by the organization were based on pricing formulas common in retail food businesses the organization utilized promotional materials and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 c exempt_organizations in schoger foundation v commissioner t c the court wrote if an activity serves a substantial nonexempt purpose however the organization does not qualify for exemption even if the activity also furthers an exempt_purpose application of law you were not formed exclusively for charitable or educational_purposes under sec_501 c of the code and you do not meet the operational_test under sec_1 c -l a l of the regulations you plan to provide public awareness on the need for spaying and neutering animals free or reduced boarding and veterinary care for stray and rescued animals and financial support for other like-minded organizations which are all charitable under sec_1 c -l d ofthe regulations however these activities make up an insubstantial part of your overall activities your primary activities are those which you took over from the predecessor for-profit organization and include providing pet boarding and veterinary services to the public for a fee you have made no significant changes from the operations of the for-profit entity other than using the proceeds to educate the public on the benefit of neutering and spaying animals and providing reduced cost boarding to rescue animals per sec_502 of the code you are not exempt from taxation because you are operated for the primary purpose of carrying of a trade_or_business for profit by providing awareness on the need for spaying and neutering animals you are similar to the organization in revrul_74_194 however unlike the organization in revrul_74_494 this is not your primary activity and only an insubstantial portion of your activities is devoted to the prevention of cruelty to animals you are similar to the organization in revrul_73_12 because the operation of your pet boarding veterinary fitness and spa and grooming services is an independent objective of your organization although a portion of your revenue may be used provide public awareness on the need for spaying and neutering animals free or reduced boarding and veterinary care for stray and rescued animals or financial support for other like-minded organizations the boarding veterinary fitness and spa and grooming services are conducted on a scale larger than is reasonably necessary for the performance of your educational and charitable activities you are similar to the organization in revrul_73_587 in that you are providing pet boarding fitness and spa and grooming services as well as veterinary services to the public for a fee these ordinary commercial services make up a substantial portion of your activities and have no relationship to the prevention of cruelty to animals under sec_1 c -1 d i g of the income_tax regulations the services are being provided to animals which are neither unwanted nor the victims of any form of inhumane treatment only an insubstantial amount of services are provided to animals from rescue organizations therefore the pet boarding grooming fitness and spa and veterinary services do not accomplish an exempt_purpose and are considered a trade_or_business per sec_1_513-1 b of the regulations you do not meet the requirements of reg c -l c l because more than an insubstantial amount of your activities are furthering non-exempt purposes your operation includes pet boarding grooming fitness and spa and veterinary services to the public for a fee you are similar to the organization in better business bureau of washington d c inc v united_states in that you have a substantial commercial purpose to provide pet services for a fee an activity which is not in furtherance of any exempt_purpose within the meaning of sec_501 you are also similar to the organization in b s w group inc v commissioner because your primary purpose is commercial your pet services resemble a trade_or_business that is ordinarily carried on by commercial ventures organized for profit you charge fees for your services that are based on those of existing boarding facilities in your area you are also like the organization in living faith inc v commissioner because you are operating as a business and are in direct competition with all other businesses that provide pet services in the area you are a successor to a for-profit entity and have made no substantial changes in the way you are conducting business you charge fees at market rates use the same facility and are being managed by the same individuals per sec_1 50l c -l c of the regulations an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit if private individuals a portion of your earnings may inure to c if she leaves her position as president because your organization is guaranteeing compensation of the first five years_of_service even if c should for any reason leave her capacity as president and director of your organization additionally per sec_1_501_c_3_-1 of the regulations an organization must serve a public rather than a private interest by providing discounted services to your employees friends family and employees of g you are serving private interests like 76_tc_380 your organization serves a substantial nonexempt purpose and will not qualify for exemption under sec_501 of the code your position you will promote public awareness of the need for spaying and neutering animals provide free or reduced boarding and veterinary care for stray and rescued animals and provide financial support of like-minded organizations these activities will be funded from the proceeds of boarding grooming and veterinary care of dogs and cats financial support will come from fees for services and the sale of products you anticipate that additional funding will come from the public in the form of garage sale bake sales and the like service response to your position while it is generally recognized that promoting public awareness of the need for spaying and neutering animals providing free or reduced boarding and veterinary care for stray and rescued animals and providing financial support of like-minded organizations constitute a charitable purpose you have more than an insubstantial amount of activities that do not fulfill c purposes your main activities of providing pet services for fees are commercial in nature and do not fulfill a c purpose the existence of one non-exempt purpose that is substantial in nature is cause for denial of exemption furthermore an organization will not qualify for exemption if it is operated for a mixture of exempt and non-exempt purposes conclusion based on the facts and circumstances presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 c of the code your pet boarding fitness and spa grooming services and veterinary services are indistinguishable from similar activities of an ordinary commercial enterprise if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 ofthe code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication
